DETAILED ACTION
	Claims 1-13 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2 and 4-13) and the following species: - Applicant elects ethylbenzene as the species of organic compound; - Applicant elects UPO from the fungus Agrocybe aegerita as the species of enzyme; - Applicant notes that the elected enzyme is an optional embodiment in claim 5; - Applicant elects superoxide dismutase as the species of auxiliary substance; - Applicant elects that the enzyme is immobilized on a solid support as the species in claim 4; and - Applicant elects that the operating plasma device is used at a frequency from 30 to 20,000 Hz as the species in claim 9, in the reply filed on 03/25/2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.

Information Disclosure Statement
The information disclosure statement filed 12/22/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered with respect to Non-patent literature document 4 that in not in the English language.

Claim Objections
Claim 12 objected to because of the following informalities:    
Claim 12 recites “compounds shielding the enzymes.”  Claim 1, from which claim 12 depends, recites “at least one enzyme” that is considered to provide antecedent basis for “the enzymes” as recited in claim 12.  However, claim 1 recites “one enzyme” while claim 12 recites plural “enzymes.”  While it is understood that any reasonable embodiment of claim 1 would have plural molecules of the same enzyme species, the use of singular and plural nouns must be consistent within the claims such that “the enzymes” should be amended to “the at least one enzyme.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.05(b)(I) provides the following guidance: Terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." . . . “If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.”
Claim 5 recites an enzyme “having a high resistance to reactive species.”  “[H]aving a high resistance” is understood as recitation of a property with an absolute and numerically quantifiable minimum value.  The specification, page 13, last paragraph, states “the enzyme is a modified enzyme, which has a high resistance to reactive compounds, e.g., to H2O2.” However, the specification does not 1) specify a limiting identity of “reactive compounds” wherein reactive compounds are not limited to H2O2  or other oxygen-based species (e.g. reactive nitrogen species including peroxynitrite and reactive sulphur species including persulfide are within the broadest reasonable interpretation of reactive species) and 2) any objective measure regarding what magnitude of resistance is “high resistance.”  
As such, an ordinarily skilled artisan cannot ascertain the scope of claim 5 requiring an enzyme with “high resistance” since the specification does not provide any measure for evaluating what constitutes “high resistance” and the reactive species to which an embodiment enzyme is required to have resistance to is not defined.  For example, even if an objective measure for “high resistance” were to be established, if an enzyme has such high resistance to superoxide or peroxynitrite as a reactive species but does not have high resistance to hydrogen peroxide it is unclear if such an enzyme would meet the features of claim 5.  It is noted that claim 5 recites “a high resistance to reactive species [plural]” and not “a high resistance to a reactive species [singular].”   Further, no evidence of record indicates that one of ordinary skill in the art could nevertheless ascertain the scope of “high resistance to a reactive species” in the absence of a standard for determining “high resistance” in the specification.  As such, an enzyme having “a high resistance to reactive species” is indefinite since the specification lacks some standard for measuring the degree of resistance intended, for the reasons stated above, such that an ordinarily skilled artisan cannot interpret the metes and bounds of claim 5 so as to understand how to avoid infringement. MPEP 2173.02(II).
Further regarding the scope of claim 5, it is noted that claim 5 is not interpreted as reciting a genus of modified enzymes that are different from some undefined genus of unmodified enzymes wherein the genus of modified enzymes has higher resistance to reactive species than the genus of unmodified enzymes since 1) claim 5 does not recite “higher resistance,” 2) a modified enzyme is not required to be made by any specific process or from any specific starting material (see MPEP 2113), and 3) every enzyme is a “modified enzyme” as far as any enzyme is different from another enzyme as to be “modified” relative to such another enzyme. That is, “modified enzyme” is an indication of how such an enzyme may be made as a product-by-process wherein “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I). 
Claim 12 recites the limitation "the enzyme-toxic reactive species" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12, from which claim 1 depends, has no literal antecedent basis for “the enzyme-toxic reactive species” as recited in claim 12.  Further, although claim 1 recites an aqueous liquid comprising H2O2, prior recitation of H2O2 cannot be considered to provide inherent antecedent basis for “the enzyme-toxic reactive species” since enzyme-toxic reactive species would appear to be a claim term that is significantly broader in scope than H2O2 which is a specific molecular species.  As such, it is unclear as to what element the limitation “the enzyme-toxic reactive species” is making reference such that claim 12 is indefinite in view of the guidance provided in MPEP 2173.05(e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. (Electro-enzymatic hydroxylation of ethylbenzene by the evolved unspecific peroxygenase of Agrocybe aegerita, J. Mol. Catal. B: Enzymatic 133 (2016): S137-42) (see IDS) further in view of Sears et al. (Measurement of hydrogen peroxide concentrations in plasma activated media, 22nd International Symposium on Plasma Chemistry, 2015) as evidenced by Molina-Espeja et al. (Directed Evolution of Unspecific Peroxygenase from Agrocybe aegerita, Applied Env. Microbiol. 80 (2014): 3496-3507) and applicant’s admission.
Horst et al., abstract, teach:
The unspecific peroxygenase from the fungus Agrocybe aegerita (AaeUPO) [a peroxidase as recited in claim 11] is an up-and-coming biocatalyst that is able to perform specific oxyfunctionalizations of various substrates. Due to inactivation at excess concentrations of its co-substrate H2O2, AaeUPO’s technical application is still limited. This study aims to promote catalyst efficiency via electrochemical in situ supply of H2O2, using an evolved variant of AaeUPO on the example of ethylbenzene hydroxylation. Total turnover numbers of up to 400,000 molproduct molAaeUPO−1 and space-time-yields of up to 25 g L−1 d−1 were achieved in the electro-enzymatic system. These numbers are in the upper range of published data. The presented system stands out by its very high atom economy. Thus, combining electrochemistry and biocatalysis is one step closer towards the first application of peroxygenases in an industrial process.
“To date, AaeUPO appears to be the closest to the above-described conditions for an ideal catalyst for C-H bond oxyfunctionalization of short- and medium-chain alkanes. Nevertheless, the technical application is still limited i.a. due to instabilities at excess concentrations of H2O2. The so-called suicide inactivation is not yet fully understood. It is known that in peroxidases compound II (the second catalytic intermediate of the enzyme) can react with a second peroxide molecule, so that compound III is formed. Compound III is an iron (III) superoxide radical complex that can cause heme bleaching and/or protein damage due to the interaction with reactive oxygen species that are generated.” Horst et al., pages 1381-82.
“Several approaches to circumvent enzyme inactivation by H2O2 have been published. Presently, the majority of publications concerning this matter addresses rather the adjustment of process conditions than the engineering of the protein itself. H2O2 concentrations need to be kept at a constantly low level, which still allows good productivity. Since a simple feed of H2O2 solution causes volume increase and locally high H2O2-concentrations, various in situ H2O2 formation methods have been developed.” Horst et al., pages 1382, left column.
“The most common approach is to use glucose oxidase. In this system, glucose is oxidized by glucose oxidase to obtain H2O2. Indeed, this system is functional at bench-scale, however, the implementation in industrial processes is fairly improbable.” Horst et al., pages 1382, left column.
“In this study, we combined the evolved unspecific peroxygenase AaeUPO with electrochemical H2O2 supply, for the first time. To avoid solubility and diffusivity problems as well as costly aeration, we selected a carbon-based gas diffusion electrode (GDE) as working electrode. To be able to rank the electro-enzymatic system regarding catalyst efficiency, we chose the hydroxylation of ethylbenzene into 1-phenethyl alcohol as a model reaction, since there exist publications which can serve as benchmarks.” Horst et al., pages 1382, left column.
Horst et al., section 2.3, reports the oxidation/hydroxylation of ethylbenzene with AaeUPO performed in a 30 mL volume of 100 mM potassium phosphate buffer, pH 7.0 including 900 µL of acetone (a solvent), which is an aqueous buffer having a pH falling within the range recited in claim 6.
In view of the above, Horst et al. teach a method for enzymatically oxidizing/hydroxylating an organic compound being ethylbenzene (an aromatic hydrocarbon as recited in claim 10) by treating an aqueous liquid containing AaeUPO with a carbon-based gas diffusion electrode (GDE) as working electrode to produce and obtain an aqueous liquid containing H2O2  and to form by enzymatic oxidation with AaeUPO 1-phenethyl alcohol as an enzymatically oxidized/hydroxylated organic compound from ethylbenzene.
However, Horst et al. do not teach treatment of an aqueous liquid containing AaeUPO and ethylbenzene with a plasma device to produce H2O2 in the aqueous liquid wherein such H2O2 is utilized as a substrate by AaeUPO to produce 1-phenylethyl alcohol by enzymatic oxidation of ethylbenzene as a substrate.
As taught by Horst et al., the in situ production of H2O2 “kept at constant low level” is desirable for performance of the hydroxylation of ethylbenzene by AaeUPO as taught by Horst et al.  Horst et al. demonstrate the in situ production of H2O2 by operation of an electrode to produce H2O2 directly from oxygen as shown in Figs. 1 and 2 of Horst et al.
However, other methods for producing H2O2 in situ from molecular oxygen to provide H2O2 as a substrate for an enzymatic peroxidase reaction are known and taught in the prior art.
 Sears et al., page 1, left column, teach that “Low temperature plasma generated in oxygen or air containing environments produces various chemically reactive species such as OH, O2-, NO, and O that are known to have biological implications [3, 4]. However, these species have short lifetimes and do not penetrate deep in liquid media. On the other hand, they can interact with the liquid to generate relatively stable long lived species inside the volume of the liquid. One such reactive species is hydrogen peroxide (H2O2).”
“In this paper we report on the use of Amplex red hydrogen peroxide/peroxidase assay kit to measure hydrogen peroxide concentrations created by the plasma pencil used on Minimum Essential Medium, MEM. Voltage pulses with amplitudes ranging from 5 kV to 9 kV [falling within the voltage range recited in claim 9] at constant pulse width were used to drive the plasma pencil [i.e. a plasma device]. MEM was exposed to the plasma for various exposure times ranging from 0 to 4 minutes [wherein 4 minutes is within the time range recited in claim 8]. After application of the Amplex red assay a microplate reader was used to measure fluorescence. The excitation wavelength was 544 nm while the fluorescence emission was detected at a wavelength of 590 nm. The results indicate that the concentration of hydrogen peroxide generated in the MEM reaches a saturation value (around 28 μM) in less than 1 min and the onset of saturation gets shorter for higher voltages.” Sears et al., page 1, left column. 
“The pulse generator was kept at a constant frequency of 5 kHz and constant pulse width of 1 μs,” wherein 5 kHz (5000 Hz) falls with the frequency range recited in claim 9.  Sears et al., page 2, left column. 
	“To ignite the plasma, a high voltage of 1 - 10 kV was used in the form of a repetitive, microseconds-wide pulses and applied between the two electrodes. The operating gas such as helium with flow rates in the 4 - 6 slm range can be used. When the discharge is ignited, it launches a plasma plume that can reach up to 5 cm into the ambient room air.” Sears et al., page 2, left column.  This description of plasma formed in ambient room air is considered to be a description of an atmospheric plasma device as recited in claim 13.
	After exposure of MEM (an aqueous liquid) to plasma, the concentration of hydrogen peroxide produced is measured by an “Amplex red hydrogen peroxide assay kit” wherein horseradish peroxidase oxidizes Ample red (a fluorescence reagent). “When Amplex red is used, the Amplex red is oxidized by the hydrogen peroxide when horseradish peroxide (HRP) is also present. This combination creates resorufin, a highly colored compound that can be detected using different methods. One is colorimetric which can detect resorufin using absorption at 570 nm. Another is by fluorescence which can detect resorufin using emission around 585 nm and excitation around 570 nm. In this work, to record the fluorescent light intensity a microplate reader (BMG Labtech FLUOstar) was used with an excitation wavelength of 544 nm. The fluorescence was collected at a wavelength of 590 nm. In this assay the intensity of the fluorescence is typically proportional to the concentration of hydrogen peroxide.” Sears et al., page 1, right column.
	With reference to Table 1 and Fig. 4 of Sears et al., Sears et al. report the production of about 23 to about 29 µM H2O2 with exposure time of 1, 2 or 4 minutes upon exposure of plasma as described to a 24 well plate having 500 µL of MEM per well as shown in Fig. 2 of Sears et al. and related text.  Sears et al., page 2, left column.
Horst et al. do not teach treatment of an aqueous liquid containing AaeUPO and ethylbenzene with a plasma device to produce H2O2 in the aqueous liquid wherein such H2O2 is utilized as a substrate by AaeUPO to produce 1-phenylethyl alcohol by enzymatic oxidation of ethylbenzene as a substrate.
	As discussed, Horst et al. teach that it is advantageous to produce low concentrations of H2O2 in situ to serve as a co-substrate for oxidations catalyzed by AaeUPO.  Horst et al., Fig. 3 and 4A, report 1-penylethyl alcohol production with electrochemical production of H2O2 at about 5 mM/h (5 mA cm-2 current density); however, Horst et al. do not report the accumulated concentration of H2O2 in the reaction mixture.  However, Horst et al., page S139, right column, report that “H2O2 should be immediately consumed by the enzyme in the electro-enzymatic setup.”  The preceding is considered to be a teaching that no particularly high concentration of H2O2 is required for the enzymatic reaction taught by Horst et al. wherein Horst et al. otherwise teach that a low concentration of H2O2 is desirable.
	In view of the above, at the time of filing an ordinarily skilled artisan would have been motivated to apply any in situ method for producing low concentrations of H2O2 in an aqueous medium buffer or buffer to drive the enzymatic reaction taught by Horst et al. including the use of a plasma device as taught by Sears et al. to produce H2O2.  In particular, Sears et al. affirmatively teach that H2O2 produced using the plasma device taught therein can be utilized as a substrate for an enzymatic reaction catalyzed by horseradish peroxidase such that Sears et al. establishes the principle of H2O2 produced in an aqueous liquid exposed to an atmospheric plasma.  Horst et al. teach that in situ production of H2O2 that 1) produces low concentrations of H2O2 (Sears et al. reporting production of less than 30 µM H2O2) and 2) does not require addition of volume that would dilute the reaction are beneficial wherein Sears et al. teach the use of a plasma device that achieves both of these goals.  Further, Sears et al. teach the production of H2O2 in a small volume on a plate (500 µL) whereas the electrode taught by Horst et al. are employed in a 30 mL reaction volume under an experimental setup that needs to accommodate two electrodes.  See Horst et al., sections 2.2 and 2.3.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to employ a plasma device for in situ production of H2O2 to drive the enzymatic reaction taught by Horst et al. to achieve any of the advantages of 1) H2O2 production without addition of volume, 2) production of low concentrations of H2O2 (i.e. reduction of high local concentrations due to addition of a concentrated H2O2 solution, and/or 3) in situ H2O2 production in small volumes that is particularly advantageous for screening substrates and reaction conditions.
	Regarding claim 2, Sears et al. teach that the concentration of H2O2 saturates after only a few minutes of plasma exposure.  “This saturation point seems to be reached quicker, the higher the voltage applied. For 5 kV, the saturation was not reached until 1 minute exposure time. At 7 kV, saturation was reached already at 0.5 minutes, and at 9 kV, saturation was reached even quicker, already at 0.25 minutes.” Sears et al., page 3, left column. As such, Sears et al. directly teach use of a plasma device for 0.5 or 1 minute within the range recited in claim 8.  As prior discussed, Horst et al., page S139, right column, report that “H2O2 should be immediately consumed by the enzyme in the electro-enzymatic setup.”  As such, upon AaeUPO utilizing a portion or all of H2O2 produced from, for example, 1 minute exposure to plasma, an ordinarily skilled artisan at the time of filing would be motivated to apply the plasma device again to produce more H2O2 such that the enzymatic reaction can continue which constitutes running a plasma device discontinuously as recited in claim 2.
	Regarding claim 5, the AaeUPO employed by Horst et al. is an “evolved unspecific peroxygenase AaeUPO” as described in reference 21 of Horst et al. that is Molina-Espeja et al. Horst et al., page S138, left column.  Molina-Espeja et al., abstract, describe “we subjected the Agrocybe aegerita UPO1-encoding gene to directed evolution in Saccharomyces cerevisiae” wherein “9 mutations were introduced that resulted in a 3,250-fold total activity improvement with no alteration in protein stability.” As such, the evolved unspecific peroxygenase AaeUPO taught by Horst et al. is a “modified” enzyme having 9 mutations relative to the UPO subjected to directed evolution as described by Molina-Espeja et al. Regarding recitation in claim 5 that a modified enzyme has “a high resistance to reactive species,” the rejection under 35 U.S.C. 112(b) above are incorporated herein by reference.  As stated above, the metes and bounds of “high resistance to reactive species” is unclear.  However, applicant in remarks dated 03/25/2022 applicant states “Applicant elects UPO from the fungus Agrocybe aegerita as the species of enzyme” and “Applicant notes that the elected enzyme is an optional embodiment in claim 5.”  As such, applicant is understood as stating that UPO from the fungus Agrocybe aegerita (i.e. AaeUPO) is understood to be within the scope of having “high resistance to reactive species” such that it appears that the evolved AaeUPO taught by Horst et al. would also have high resistance to reactive species in view of the uncertain scope of “high resistance to reactive species” as recited in claim 5 as discussed above.  Further, Horst et al. show the successful use of the evolved AaeUPO in a reaction system employing H2O2 (a reactive species) which further evidences that the evolved AaeUPO taught by AaeUPO is within the broadest reasonable interpretation of having high resistance to reactive species as recited in claim 5.

Claims 1, 2, 4, 5, 6, 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. and Sears et al. as applied to claims 1, 2, 5, 6, 8-11 and 13 above, and further in view of Bormann et al. (Specific oxyfunctionalisations catalyzed by peroxygenases, Catalysis Sci. Technol. 5 (2015): 2038) as evidenced by as evidenced by Molina-Espeja et al. and applicant’s admission.
Regarding claim 4, Horst et al. and Sears et al. do not directly teach immobilization of AaeUPO. Bormann et al. reviews the application of peroxygenases for enzyme-catalyzed oxyfunctionalization including by “UPO from A. aegerita (AaeUPO).” Horst et al., page 2041, right column, and abstract.  Bormann et al., page 2042, right column, teach “Immobilization of peroxygenases has been evaluated manifold to increase their stability. For example covalent immobilization of CfuCPO to glass, hydrophilic polymers, mesoporous silica, ferromagnetic magnetic beads, chitosan membranes, on agarose gels, as cross-linked enzyme aggregates, or encapsulation in PEG-doped silica matrices, have been evaluated.” 
	As such, Bormann et al. teach that it is known in the art to immobilize peroxygenases to increase stability and for other purposes.  As such, at the time of filing, an ordinarily skilled artisan would have been motivated to immobilize AaeUPO as taught by Horst et al. on any of the media reviewed by Bormann et al. (e.g. glass, hydrophilic polymers, mesoporous silica, ferromagnetic magnetic beads, chitosan membranes, on agarose gels, etc.) since immobilization is a known technique for potentially improving the stability of peroxygenase enzymes which is advantageous.

Claims 1, 2, 5-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. and Sears et al. as applied to claims 1, 2, 5, 6, 8-11 and 13 above, and further in view of Zhang et al. (Effects and Mechanism of Atmospheric-Pressure Dielectric Barrier Discharge Cold Plasma on Lactate Dehydrogenase (LDH) Enzyme, Sci. Reports 5 (2015): 10031) as evidenced by as evidenced by Molina-Espeja et al. and applicant’s admission.
Regarding claim 7, Horst et al. and Sears et al. do not directly teach a H2O2 concentration in the range of 0.05 to 5 mM.  As discussed, Sears et al. report a maximum concentration of about 29 µM H2O2 using the plasma device taught therein.  Zhang et al. teach an atmospheric-pressure plasma device as shown in Fig. 1 of Zhang et al. used to treat a one mL volume of solution containing lactate dehydrogenase enzyme.  Zhang et al., page 9 (Materials and methods).  Hydrogen peroxide concentration increased from 0.077 mg/L to 158.8 mg/L upon plasma exposure time of 300 s (5 minutes) wherein 158.8 mg/L H2O2 is about 4.6 mM based upon a molecular weight of 34.01477 g/mol for hydrogen peroxide.  Zhang et al., page 3 (Concentration of RS).
Horst et al. and Sears et al. do not directly teach a H2O2 concentration in the range of 0.05 to 5 mM.  However, if a higher concentration of H2O2 is required to efficiently drive the enzymatic reaction as taught by Horst et al., other plasma devices are taught in the prior art that can produce higher concentrations of H2O2 in situ in small volumes (e.g. 1 mL) such as the plasma device taught in Fig. 1 of Zhang et al.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to employ a plasma device sufficient to produce a needed or required amount of H2O2 for the enzymatic reaction taught by Horst et al. including the plasma device taught by Zhang et al. capable of producing about 4.6 mM H2O2.  As demonstrated by Sears et al., the amount of H2O2 produced by a plasma device can be adjusted by changing operating voltage and/or exposure time to plasma.  As such, an ordinarily skilled artisan at the time of filing can recognize that plasma devices taught by Sears et al. and Zhang et al. can be employed to produce a range of H2O2 (from tens of micromolar to about 4.6 mM) as to advantageously optimize the desired low concentration of H2O2 taught to be advantageous by Horst et al. for the enzymatic reaction catalyzed by AaeUPO as taught by Horst et al.
That is, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)(A).  As discussed, Horst et al. teach the requirement to produce a low in situ concentration of H2O2.  In view of Horst et al. teaching the general condition that a concentration of H2O2 is required, an ordinarily skilled artisan at the time of filing would have been motivated to discover the optimum or workable ranges of H2O2 concentration by routine experimentation to optimize the oxidation of ethylbenzene as taught by Horst et al.

Claims 1, 2, 5, 6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. and Sears et al. as applied to claims 1, 2, 5, 6, 8-11 and 13 above, and further in view of Hofrichter et al. (Oxidations catalyzed by fungal peroxygenases, Curr. Opin. Chem. Biol. 19 (2014): 116-25) as evidenced by as evidenced by Molina-Espeja et al. and applicant’s admission.
Regarding claim 12, Horst et al. and Sears et al. do not directly teach the aqueous liquid further comprising a scavenger of reactive species.  
Horst et al. report that in addition to 1-phenylethyl alcohol that various secondary products are produced such as acetophenone.  See Horst et al., Fig. 4(C).
Horst et al. do not report the production of other specific side products.  Hofrichter et al. report that AaeUPO can produce “Phenolic products emerging as the result of aromatic peroxygenation can in turn be subjected to the peroxidative activity of UPOs giving rise to phenoxyl radicals, which may couple and polymerize. These unwanted reactions can be prevented by ascorbic acid that rereduces the phenoxyl radicals to phenols while it itself is oxidized to the ascorbyl radical that disproportionates into dehydroascorbic acid and ascorbic acid. Rereduction of phenoxyl radicals is crucial when polyphenolic substrates such as flavonoids are peroxygenated.” Hofrichter et al., page 118, left column.  
For example, as shown in Fig. 2(a) and 2(b) of Hofrichter et al., AaeAPO is known to catalyze the hydroxylation of naphthalene and benzene.  An ordinarily skilled artisan at the time of filing would understand that ethylbenzene is an exemplary substrate.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to employ any known substrate of AaeAPO within the methods of Horst et al. and in embodiments modified to have in situ H2O2 produced by a plasma device as discussed above in order to achieve the benefit of producing other products taught to be desirable including naphthole, phenol and hydroquinone (i.e. phenolic products) as shown in Fig. 2A of Hofrichter et al.  As explicitly taught by Hofrichter et al., when employing AaeAPO to produce phenolic that it is advantageous to include ascorbic acid as a scavenger of reactive phenoxyl radicals (a reactive species) in order to advantageously prevent unwanted polymerization.  As such, when utilizing AaeAPO to produce phenolic products such as naphthole, phenol and hydroquinone, including wherein in situ H2O2 is produced by a plasma device as discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to include ascorbic acid as a scavenger of reactive species to achieve the advantage of reducing undesirable polymerization as taught by Hofrichter et al.

Examiner statement regarding prior art
Pankaj et al. (Kinetics of tomato peroxidase inactivation by atmospheric pressure cold plasma based on dielectric barrier discharge, Innovative Food Sci. Emerging Technol. 19 (2013): 153-157) (see IDS 12/22/2020), abstract, states: “Atmospheric pressure cold plasma technology is an emerging nonthermal food technology for microbiological decontamination of food and bio-materials. This study demonstrates the applicability of in-package cold plasma technology as a novel means to inactivation of enzymes. The kinetics of inactivation of tomato peroxidase as a model enzyme was studied at 30, 40 and 50 kV, for up to 5′ of atmospheric air dielectric barrier discharge plasma treatments.” Pankaj et al., sections 2.2 and 2.3, describe production of crude enzyme extract from fresh tomatoes, and subjecting such enzyme extract to a plasma device.  See Pankaj et al., Fig. 1.  “Tomatoes were washed and cut into small pieces and blended at high speed for 1 min with 20% (w/v) water addition at 4 °C. The homogenate was stirred for 15 min and then centrifuged at a relative centrifugal force of 13,000 g for 30 min at 4 °C with a centrifuge (Sanio MSE Mistral 3000ii, UK). Supernatant solutions were collected and then filtered through Whatman No. 4 paper. The filtered solution constituted the enzyme extract.” Pankaj et al., section 2.2.
Plasma treatment of an aqueous composition, such as the crude extract disclosed by Pankaj et al. necessarily produces hydrogen peroxide. However, it is speculative that any meaningful concentration of H2O2 would persist or accumulate in the tomato extract as described by Pankaj et al. during or after plasma treatment since H2O2 is a reactive species and such a tomato extract potentially contains many substances that can react with H2O2.  Further, it is speculative that after preparation of a tomato extract as described by Pankaj et al. that a substrate of a peroxidase is present (possible that substrate is removed by centrifugation and filtration as described).  “The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. MPEP 2112(IV). As such, at this time there is insufficient evidence of record to establish that the methods of Pankaj et al. inherently result in a peroxidase enzyme actively oxidizing an organic substrate present in the tomato extract taught therein as would be required by claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652